EXHIBIT 10.22






CENTRUE FINANCIAL CORPORATION
2015 STOCK COMPENSATION PLAN
RESTRICTED STOCK UNITS AGREEMENT


Restricted Stock Units are hereby awarded effective May 10, 2016 (the “Grant
Date”), by Centrue Financial Corporation (the “Company”) to ________ (the
“Grantee”) in accordance with the following terms and conditions:


1.RSU Award. The Company hereby awards to the Grantee ____ Restricted Stock
Units (“RSUs”) pursuant to the Centrue Financial Corporation 2015 Stock
Compensation Plan, as the same may be amended from time to time (the “Plan”).
Each RSU represents the right to receive one share of common stock of the
Company (“Common Stock”), upon the terms and conditions and subject to the
restrictions in the Plan and as hereinafter set forth in this Restricted Stock
Agreement (the “Agreement”). A copy of the Plan, as currently in effect, has
been provided to the Grantee and is incorporated herein by reference and is
attached hereto. Capitalized terms used herein which are not defined in this
Agreement shall have the meaning ascribed to such terms in the Plan.


2.Restricted Stock Vesting Period. During the period commencing on the date of
this Agreement and terminating on May 10, 2019 (the “Restricted Stock Vesting
Period”), RSUs in which the Grantee has not become vested may not be sold,
assigned, transferred, pledged, or otherwise encumbered by the Grantee, except
in the event of the death of the Grantee or by will or the laws of descent and
distribution.


Provided the Grantee does not commit an act that would result in the forfeiture
of RSUs as provided in this Section or terminate employment or, in the case of a
director, terminate service on the Company’s Board of Directors (the “Board”),
in a manner that would result in a forfeiture of RSUs pursuant to Section 3 of
this Agreement, Grantee shall become vested in the RSUs in accordance with the
following schedule:


_____ RSUs on May 10, 2018.


_____ RSUs on May 10, 2019.


The Board shall have the authority, in its discretion, to accelerate the time at
which any or all of the restrictions shall lapse with respect to any RSUs or to
remove any or all of such restrictions, whenever the Board may determine that
such action is appropriate by reason of changes in applicable tax or other laws,
changes in circumstances occurring after the commencement of the Restricted
Stock Vesting Period, or for any other reason.


3.The Company, subject to the approval of the Board, shall only deliver Shares
of Common Stock (“Shares”) to the Grantee if the vesting date in the above
schedule occur without the Grantee forfeiting Shares pursuant to this Agreement,
except in the event the Shares otherwise became vested pursuant to this Section
or Section 7, in which case the Company, subject to the approval of the Board,
shall deliver the Shares to the Grantee upon such other vesting event (e.g., a
Change in Control). In all cases under this Agreement, the Company’s obligation
to make a distribution to Grantee of Shares shall require the approval of the
Board in its sole and absolute discretion, at the time of the distribution. If
the Board does not approve such issuance, the Company shall pay Grantee cash
compensation equal to the value of the Shares that have vested within sixty (60)
days of the date the Shares vested.
 





--------------------------------------------------------------------------------

EXHIBIT 10.22




4.Execution of this Agreement. This Agreement is contingent upon the Grantee’s
execution and delivery of this Agreement on or before the effective date of the
Agreement and Grantee’s failure to execute and deliver this Agreement will
result in the revocation of this Agreement and the award hereunder.


5. Certificates for the Shares. The Company shall issue certificate(s) for the
Shares in book entry form in the name of the Grantee. Such certificates shall
bear the following legend:


“The transferability of this certificate and the Shares of stock represented
hereby are subject to the terms and conditions contained in the Centrue
Financial Corporation 2015 Stock Compensation Plan. Copies of the Plan are on
file in the office of the Secretary of the Company, 122 W Madison St, Ottawa, IL
61350-5006.”
       
6.Grantee’s Rights. With respect to the RSUs the Grantee shall not have any
rights of a stockholder, including, but not limited to, the right to receive any
dividends paid on the Company’s Common Stock and the right to vote such Shares
related to RSUs, prior to Shares being issued to the Grantee.


7.Delivery of Shares. Subject to the Board’s approval as described in Section 3,
upon the expiration of the Restricted Stock Vesting Period, the Company shall
deliver to the Grantee (or in the case of a deceased Grantee, to his legal
representative) the certificate in respect of such Shares, unless the Shares
have been issued in book entry form. In either case, at such time, the Shares
shall be free of the restrictions referred to in Section 2 above, and such
certificate shall not bear the legend provided for in Section 5 above.


8.Effect of Change in Control. In the event of a Change in Control of the
Company, as defined in the Plan, Grantee shall, immediately following the
effective date of the Change in Control, become fully vested in all RSUs subject
to this Agreement.


9.Plan and Plan Interpretations as Controlling. The RSUs hereby awarded and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling. Capitalized terms used herein
which are not defined in this Agreement shall have the meaning ascribed to such
terms in the Plan. All determinations and interpretations made in the discretion
of the Committee shall be binding and conclusive upon the Grantee or his legal
representatives with regard to any questions arising hereunder or under the
Plan.


10.Grantee Service. Nothing in this Agreement shall limit the right of the
Company or any of its Subsidiaries to terminate the Grantee’s employment (which
is at-will employment), or otherwise impose upon the Company or any of its
Subsidiaries any obligation to employ or accept the services of the Grantee.
Grantee is a terminable, at-will employee of the Company or one of its
Subsidiaries.


11.Withholding Tax. The Grantee may pay cash to cover applicable withholding and
employment taxes or the Company may withhold from any payment or distribution
made under the Plan sufficient Shares or cash to cover any applicable
withholding and employment taxes, pursuant to the Grantee’s election as set
forth in Exhibit A to this Agreement. Any fraction of a share of Common Stock
required to satisfy such tax obligations shall also be reduced.


12.Securities Representations. The grant of the Shares of Common Stock shall be
subject to, and in compliance with, all applicable requirements of federal,
state or foreign securities law. No Shares may be issued hereunder if the
issuance of such Shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which such Shares may then be
listed. As a condition to the issuance of Shares, the Company may require the
Grantee to satisfy any qualifications that may be necessary or appropriate, to





--------------------------------------------------------------------------------

EXHIBIT 10.22




evidence compliance with any applicable law or regulation. The Shares are being
issued by the Company to the Grantee under this Agreement in reliance upon the
following express representations and warranties of the Grantee. The Grantee
acknowledges, represents and warrants that:


a.
He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and
in this connection the Company is relying in part on his or her representations
set forth in this Section.



b.
If he or she is deemed an affiliate within the meaning of Rule 144 of the Act,
the Shares must be held indefinitely unless an exemption from any applicable
resale restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to such Shares and the
Company is under no obligation to register the Shares (or to file a “re-offer
prospectus”).



c.
If he or she is deemed an affiliate within the meaning of Rule 144 of the Act,
he or she understands that the exemption from registration under Rule 144 will
not be available unless (i) a public trading market then exists for the Common
Stock of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sales of the Shares of
Common Stock may be made only in limited amounts in accordance with such terms
and conditions.



13.Amendment. The Committee may waive any conditions of or rights of the Company
or modify or amend the terms of this Agreement; provided, however, that the
Committee may not amend, alter, suspend, discontinue or terminate any provision
hereof which may adversely affect the Grantee without the Grantee’s (or his
legal representative’s) written consent.


14.Grantee Acceptance. The Grantee shall signify his acceptance of the terms and
conditions of this Agreement by signing in the space provided below, including
the attached withholding election, and by returning a signed copy hereof to the
Company.





--------------------------------------------------------------------------------

EXHIBIT 10.22




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of ______________, 2016.


CENTRUE FINANCIAL CORPORATION






By:
________________________________________________________    



President




ACCEPTED:




________________________________________________________    


Grantee











--------------------------------------------------------------------------------

EXHIBIT 10.22




EXHIBIT A


ELECTION REGARDING WITHHOLDING OF TAXES




The Shares awarded to Grantee pursuant to this Agreement become vested and
therefore, subject to income tax as of their date of issuance to the Grantee.
Pursuant to the terms of the Plan, the Company may permit a Grantee to elect to
have Shares of Common Stock subject to this Agreement withheld in satisfaction
of the income and employment tax withholding requirements of applicable federal,
state and local law. Grantee shall elect one of the following two alternatives:


☐
I elect to pay all federal, state and local withholding taxes due as a result of
the grant of Shares to me. My failure to remit such payment with this election
shall constitute a revocation of this election and the Company shall withhold
Shares necessary to pay all applicable tax withholding liability as determined
by the Company.



☐
I elect to have the Company withhold from the Shares granted pursuant to this
Agreement the number of Shares determined by the Company as necessary to pay all
federal, state and local withholding taxes due as a result of the grant. I agree
that after such withholding, the Company shall pay any fractional share
remaining due to me in cash.







Dated: ___________, ______                        ______________________________
Grantee’s Name











--------------------------------------------------------------------------------

EXHIBIT 10.22




EXHIBIT B


On May 10, 2016, the Board of Directors of Centrue Financial Corporation (the
“Company”), following the approval and recommendation of its Compensation
Committee, approved awards in the aggregate of 33,321 shares of restricted stock
units under the 2015 Stock Compensation Plan. The table below sets forth the
portion of restricted stock units granted to named executive officers and
directors:
Name
Title
Number of Restricted Stock Units
Kurt R. Stevenson
President, Chief Executive Officer and Director
8,747.0096


Daniel R. Kadolph
Executive Vice President, Chief Financial Officer
2,852.8708


John E. Christy
Executive Vice President, Chief Lending Officer
2,792.3146


Dennis O. Battles
Director
598.0861


David J. Butler
Director
598.0861


Bradley E. Cooper*
Director
598.0861


Derek J. Ferber
Director
598.0861


Randall E. Ganim
Director
598.0861


Richard C. Peterson
Director
598.0861


Scott C. Sullivan
Director
598.0861


 
 
 
* Mr. Cooper's restricted stock units have been assigned to Capital Z.



The terms and conditions applicable to the Restricted Stock Units are set forth
in the 2015 Stock Compensation Plan Restricted Stock Unit Agreement, the form of
which is filed as Exhibit 10.22.

















